Name: 2006/511/EC: Council Decision of 11 July 2006 on the signing on behalf of the European Community and the provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2006 to 15 June 2007
 Type: Decision
 Subject Matter: international affairs;  European construction;  fisheries;  Africa
 Date Published: 2006-07-22; 2007-03-16

 22.7.2006 EN Official Journal of the European Union L 200/7 COUNCIL DECISION of 11 July 2006 on the signing on behalf of the European Community and the provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2006 to 15 June 2007 (2006/511/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Under the terms of the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau (1), the contracting parties are to enter into negotiations, before the period of validity of the Protocol to the Agreement expires, to determine by mutual agreement the contents of the Protocol for the period that follows and any amendments or additions requiring to be made to the Annex. (2) Pending negotiations on changes to be made to the existing Protocol approved by Council Regulation (EC) No 249/2002 (2) and amended under the Agreement approved by Regulation (EC) No 829/2004, the two parties have decided to extend its validity for one year by means of an Agreement in the form of an Exchange of Letters. (3) Under this Exchange of Letters, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of Guinea-Bissau for the period from 16 June 2006 to 15 June 2007. (4) It is essential that the extension be applied as soon as possible in order to avoid interrupting the fishing activities of Community vessels. The Agreement in the form of an Exchange of Letters should therefore be signed and applied on a provisional basis pending the completion of the procedures required to conclude it. (5) The allocation of fishing opportunities among the Member States under the expired Protocol should be confirmed, HAS DECIDED AS FOLLOWS: Article 1 The signature of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2006 to 15 June 2007 is hereby approved on behalf of the Community, pending the Council decision on conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 The Agreement shall apply provisionally from 16 June 2006. Article 3 1. The fishing opportunities set out in the Protocol are allocated to Member States as follows: (a) shrimps: Italy 1 776 GRT Spain 1 421 GRT Portugal 1 066 GRT Greece 137 GRT (b) fin-fish/cephalopods: Spain 3 143 GRT Italy 786 GRT Greece 471 GRT (c) tuna seiners: Spain 20 vessels France 19 vessels Italy 1 vessel (d) surface longliners and pole-and-line vessels: Spain 21 vessels France 5 vessels Portugal 4 vessels 2. If licence applications from the Member States referred to in paragraph 1 do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State. Article 4 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the fishing zone of Guinea-Bissau in accordance with the detailed arrangements set out in Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (3). Article 5 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community subject to its conclusion. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 226, 29.8.1980, p. 34. (2) Council Regulation (EC) No 249/2002 of 21 January 2002 concerning the conclusion of the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006 (OJ L 40, 12.2.2002, p. 1). Regulation as amended by Regulation (EC) No 829/2004 (OJ L 127, 29.4.2004, p. 25). (3) OJ L 73, 15.3.2001, p. 8.